Citation Nr: 0012888	
Decision Date: 05/16/00    Archive Date: 05/22/00

DOCKET NO.  98-03 474 A	)	DATE
	)
	)


THE ISSUE

Whether the Board's September 30, 1997 decision contained 
clear and unmistakable error.


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from August 1944 to August 
1946.  This case arises from a request for reconsideration of 
a prior Board decision, filed directly with the Board, under 
38 U.S.C.A. § 7111, alleging clear and unmistakable error in 
a September 30, 1997 Board decision, which denied a claim for 
an effective date earlier than October 1, 1992, for service 
connection for urinary bladder cancer.  


FINDINGS OF FACT

1.  On September 30, 1997, the Board denied a claim for an 
effective date earlier than October 1, 1992, for service 
connection for urinary bladder cancer.

2.  Evidence before the Board on September 30, 1997, did not 
compel a conclusion, to which reasonable minds could not 
differ, inconsistent with the Board's determination.


CONCLUSION OF LAW

The September 30, 1997 Board decision, which denied a claim 
for an effective date earlier than October 1, 1992, for 
service connection for urinary bladder cancer, did not 
contain clear and unmistakable error.  38 U.S.C.A. § 7111 
(West Supp. 1998); 38 C.F.R. § 20.1403 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recent statutory and regulatory changes have made it possible 
for the Board to revise or reverse an earlier Board decision 
based upon clear and unmistakable error.  See 38 U.S.C.A. 
§ 7111; see also Public Law 105-111 (November 21, 1997); 64 
Fed. Reg. 2134 (1999)(codified at 38 C.F.R. § 20.609(c)(4) 
and Part 20, subpart O); Chairman's Memorandum No. 01-99-09 
(February 19, 1999).  Clear and unmistakable error is a very 
specific and rare kind of error, of fact or of law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  Review for clear and unmistakable error 
must be based on the record and the law that existed when 
that decision was made.  In addition, to warrant revision of 
a Board decision on the grounds of clear and unmistakable 
error, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  38 C.F.R. § 20.1403.

The veteran alleges clear and unmistakable error in a prior 
September 30, 1997 Board decision, which denied a claim for 
an effective date earlier than October 1, 1992, for service 
connection for urinary bladder cancer.  However, applying the 
legal standards in place at the time, the evidence of record 
at the time of the decision was not such that it compelled a 
conclusion, to which reasonable minds could not differ, 
inconsistent with the Board's determination.

The veteran filed a claim for service connection for urinary 
bladder cancer in March 1987, and, as observed by the Board 
in its September 30, 1997, decision, the veteran's claim was 
continuously prosecuted thereafter.  In July 1987, the U.S. 
Army and Joint Services Environmental Support Group (ESG), as 
it was referred to at the time, provided an opinion 
reflecting that in 1945 the veteran was assigned to a unit 
that was involved in the occupation of Hiroshima from October 
to December 1945.  ESG further indicated that using all 
possible "worst case" assumptions, the maximum possible 
dose any individual serviceman might have received from 
external radiation, inhalation, and ingestion was less than 
one rem.  In April 1988, the VA obtained a medical opinion 
that reflects a conclusion that, if the reconstructed dose 
levels are correct, it is unlikely that the veteran's cancer 
of the bladder was caused by radiation exposure because the 
dose level, less than one rem, was so small.  Thereafter, the 
RO denied service connection for urinary bladder cancer.

In December 1992, the RO again addressed the issue of service 
connection for cancer of the bladder, pursuant to a Court 
ordered remand.  See Russel v. Derwinski, 1 Vet. App. 610 
(1991) (Table).  The RO, in that decision, granted service 
connection for cancer of the bladder, based upon legislative 
changes enacted in the course of the veteran's appeal.  
Citing public law 102-78, which established a presumption of 
service connection for cancers of the urinary tract in 
certain veterans, the RO concluded service connection for 
cancer of the bladder was warranted effective October 1, 
1992, the effective date of the legislative change in 
question.  

The veteran appealed the effective date in question, and on 
November 7, 1995, in a remand for further development, the 
Board initially addressed the effective date for service 
connection for cancer of the bladder.  Of record at the time 
of the Board's remand, was an April 1990 memorandum from the 
Center for Atomic Radiation Studies, which the veteran had 
submitted in February 1993.  The author of that memorandum, 
Dr. B., indicated that he had reviewed correspondence from 
the VA and from the Board.  Apparently taking issue with the 
dose estimate utilized by the VA, he claimed that the 
official data on estimated low level ionizing radiation of 
military personnel at Hiroshima and Nagasaki were based on 
extrapolations of estimated figures of gamma radiation only.  
Dr. B. noted the absence of dosimetry data with respect to 
exposure at Hiroshima and Nagasaki and indicated that the 
veteran's three month exposure to soil dust in the 
neighborhood of Hiroshima, aggravated by occupational 
bulldozing in an area directly affected by the bomb, had been 
acknowledged.  Although Dr. B. did not offer a dose estimate 
measured in rems, he indicated that given the likely 
inhalation of radioactive soil dust, he was of the opinion 
that manifestation of bladder cancer in a veteran so exposed 
must be considered the probable result of intensified 
exposure to radioactive material.  In concluding that the 
veteran's bladder cancer was related to exposure to radiation 
in service, Dr. B. emphasized the "apparent high dose to 
radiation exposure," as well as the late manifestation of 
radiation-associated cancer.  

Also of record was a memorandum, dated February 1990, 
authored by a physicist, Dr. M, who calculated the risk to 
the veteran of the development of bladder cancer as a result 
of his exposure to ionizing radiation from "hot" dust 
particles near Hiroshima.  Dr. M. was of the opinion that the 
veteran received a dose of more than 100 rem to his bladder 
and the veteran's cancer of the bladder was caused by 
exposure.  Dr. M. indicated that he based his opinion partly 
on the BEIR V report, which he said had been made public in 
December 1989.  He claimed that the BEIR V report was based 
primarily on recent reevaluations of studies on survivors of 
the atomic bombings of Hiroshima and Nagasaki and documented 
an increased risk of developing urinary bladder cancer as a 
result of such exposure.  The BEIR V study also found that 
relative risk evaluation was preferred to the previously used 
absolute risk method of evaluation, as the former was 
considered more accurate.  Observing that the VA radiologist 
could not have taken the BEIR V study into account in 
arriving at an opinion, the Board remanded the case for 
consideration of whether referral of the matter to an 
independent expert was indicated.  

Following the Board's remand, the acting director of the 
Compensation and Pension Service referred the veteran's claim 
folder to an independent expert for preparation of a separate 
radiation dose estimate.  In a January 1997 report, the 
expert, D. H., indicated that he reviewed the veteran's 
claims folder in its entirety.  D. H. indicated that the 
greatest problem with Dr. M.'s report was that Dr. M. has 
concluded that the veteran had received more than 100 rem to 
his bladder with no reason given for this opinion other than 
the assertion that just "hot" dust particle could deliver 
much more than 100 rem to the veteran's bladder.  D. H. 
indicated that he saw no scientific basis for this opinion 
and saw it as "simply speculation on the part of Dr. 
Morgan."  D. H. refuted various other assertions contained 
in Dr. M.'s report, including the assertion that there is an 
increase in relative risk with time from exposure" and that 
the veteran's bladder cancer was diagnosed some 35 years 
after exposure strengthened his case and did not weaken it.  
D. H. indicated that, based on more extensive current 
studies, this assertion was not valid.  

D. H. also indicated that that Dr. B. in his report had 
presented no evidence to support his assertion that the 
veteran experienced high doses of radiation exposure in 
service.  D. H. also refuted other assertions contained in 
Dr. B.'s statement, including Dr. B.'s contention that the 
official data were measured only at one meter above the 
ground and that no estimates of rads from internal emitters 
were attempted or reported.  D. H. concluded that, although 
it was difficult to estimate the veteran's radiation 
exposure, the veteran's total radiation exposure was well 
below one rem.  

Subsequently, in January 1997, the Chief Public Health and 
Environmental Hazards Officer, Dr. S. M., provided an opinion 
as to the likelihood that the veteran's cancer of the bladder 
was caused by radiation exposure in service.  Dr. S. M. 
observed that D. H., the outside expert, estimated that the 
veteran was exposed to a dose of ionizing radiation during 
military service of well below one rem.  Dr. S. M. further 
observed "that exposure to 15.34 rads or less at age 22 
provides a 99 percent credibility that there is no reasonable 
possibility that it is as likely as not that the veteran's 
cancer of the bladder is related to exposure to ionizing 
radiation" and that "the bladder is sensitive to radiation 
carcinogenesis but most studies of occupational (i.e. low 
dose) exposure are negative for increased risk."  Dr. S. M. 
concluded, based thereupon, that it was unlikely that the 
veteran's bladder cancer could be attributed to exposure to 
ionizing radiation in service.  

On September 30, 1997 the Board denied an earlier effective 
date for service connection for urinary bladder cancer due to 
exposure to ionizing radiation.  The Board correctly observed 
that because the statutory amendment that created a 
presumption, under 38 U.S.C.A. § 1112(c), of service 
connection for cancers of the urinary tract in certain 
veterans became effective on October 1, 1992, that statutory 
amendment could not serve as a basis for an earlier effective 
date.  See Pub. L. No. 102-578; 38 U.S.C.A. § 5110(g) (West 
1991); 38 C.F.R. § 3.114(a) (1996).  

Cancer of the urinary bladder has been considered a 
radiogenic disease for purposes of 38 C.F.R. § 3.311 even 
before 1987.  Under 38 C.F.R. § 3.311(b)(2), in cases where a 
veteran has been exposed to ionizing radiation, where a 
"radiogenic disease" is first manifested after service, and 
where it is contended that the disease is the result of 
exposure to ionizing radiation, data concerning the size and 
nature of the radiation dose must be requested from the 
appropriate office of the Department of Defense after which 
the claim must be reviewed by the Under Secretary for 
Benefits, who is charged with making a determination as to 
whether the veteran's disease was the result of exposure to 
radiation in service.  

That regulatory provision had been in effect throughout the 
course of the veteran's appeal, and the Board correctly 
observed that an earlier effective date was available if 
evidence established a causal link between radiation exposure 
in service and the subsequent development of urinary bladder 
cancer.  The Board determined, however, that the 
preponderance of the evidence weighed against a finding that 
the veteran's radiation exposure in service caused his 
urinary bladder cancer many years later.  In so concluding, 
the Board weighed evidence in favor of the veteran's claim, 
including the opinions of Dr. B. and Dr. M., against evidence 
which militated against the veteran's contentions.  

The Board concluded that the opinion of D. H., regarding the 
veteran's likely radiation exposure was entitled to greater 
weight than the opinions of Dr. M. and Dr. B. because it was 
based, in part, on more recent scientific studies, 
specifically refuted the assumptions and assertion underlying 
the opinions of the veteran's experts, and was rendered by an 
expert with no association with either the VA or the veteran.  
The Board, therefore, also concluded that the veteran was 
exposed to less than one rem of radiation in service.  The 
Board further concluded that the January 1997 opinion of Dr. 
S. M. was persuasive because it was based upon a review of 
the scientific and medical literature with respect to the 
type of cancer involved and because is was premised upon an 
estimate of exposure to radiation in service that the Board 
found to be more convincing.  

The veteran's representative takes issue with the Board's 
analysis, suggesting that the Board may have unlawfully 
relied upon its own technical expertise in resolving this 
case.  The Board's opinion, however, reveals that the Board 
made a legitimate determinations concerning the relative 
probative value of conflicting evidence based upon relevant 
factors that fell within the Board's realm of competence to 
address.  The veteran asserts that the Board was incorrect in 
suggesting that the opinion of D. H. was based, in part, upon 
more recent evidence than that utilized by Dr. M. or Dr. B.  
However, the bibliography appended to the report of D. H. 
reveals that the opinion of D. H. was formulated with the 
help of evidence which not only is more recent than the BEIR 
V study referenced by Dr. M., but which post date both the 
opinion of Dr. M. and that of Dr. B.  D. H., therefore, had 
access to studies not before either Dr. B. or Dr. M.  It was 
not unreasonable, therefore, based upon factors articulated 
by the Board to have given greater weight to the opinion D. 
H. than to those of Dr. M. or Dr. B. in making a 
determination concerning the extent of, the veteran's 
radiation exposure in service.  

The veteran has also taken issue with the Board's 
determination concerning the probative value of the opinion 
of Dr. S. M. when compared to that of Dr. B.  However, here 
too, the Board's analysis reflects consideration of pertinent 
factors and a reasonable determination concerning the 
probative value of the opinions at issue.  As observed by the 
Board, the opinion of Dr. S. M. was predicated upon a dose 
estimate which the Board deemed credible.  Dr. B. did not 
provide a clear dose estimate as a basis for his opinion.  
However, it is clear that Dr. B., who characterized the 
veteran's exposure as high, took issue with the dose estimate 
provided by ESG.  It was not unreasonable to conclude, 
therefore, that Dr. B.'s opinion was predicated upon exposure 
levels higher than those which the Board determined were 
involved in the veteran's case and higher than those utilized 
by Dr. S. M. as a starting point for analysis.  As such, it 
was not unreasonable to conclude, as did the Board, that the 
opinion of Dr. S. M. was the more probative on this matter, 
given the Board's conclusions concerning the actual level of 
radiation exposure experienced by the veteran during service.  

The veteran's motion, which do no more than attack the 
legitimate weighing of evidence by the Board, therefore, does 
not articulate clear and unmistakable error, and a review of 
the claims file does not reveal that the Board's 
determinations were predicated upon anything that can be 
characterized as clear and unmistakable error.  Therefore, 
the veteran's motion must be denied.



ORDER

The motion is denied. 



		
	BRUCE KANNEE
Member, Board of Veterans' Appeals


 


